NEWS FROM: Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. CONTACT: Anthony Galici Chief Financial Officer (860) 653-4541 GRIFFIN ANNOUNCES QUARTERLY DIVIDEND NEW YORK, NEW YORK (May 11, 2011) Griffin Land & Nurseries, Inc. (Nasdaq: GRIF) (“Griffin”)announced today that its Board of Directors has declared a quarterly cash dividend of $0.10 per share on Griffin’s common stock. The dividend is payable on June 2, 2011 to holders of record at the close of business on May 26, 2011. Griffin operates a real estate business, Griffin Land, and Imperial Nurseries, its landscape nursery business.Griffin also has investments in Centaur Media plc, a public company based in the United Kingdom and listed on the London Stock Exchange, and Shemin Nurseries Holding Corp., a private company that operates a landscape nursery distribution business through its subsidiary, Shemin Nurseries, Inc. Forward-Looking Statements: This Press Release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Although Griffin believes that its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved. The projected information disclosed herein is based on assumptions and estimates that, while considered reasonable by Griffin as of the date hereof, are inherently subject to significant business, economic, competitive and regulatory uncertainties and contingencies, many of which are beyond the control of Griffin.
